Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1621
                       Lower Tribunal No. 20-12633
                          ________________


                           Cassidy S. Miller,
                                 Petitioner,

                                     vs.

                            Alex V. Mitchell,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

       Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale), for
petitioner.

     Bresky Law, and Robin Bresky (Boca Raton) and Jonathan Mann
(Boca Raton), for respondent.


Before LINDSEY, MILLER, and LOBREE, JJ.

     MILLER, J.
      Through these proceedings, the mother, Cassidy S. Miller, seeks a writ

of prohibition to prevent the lower tribunal from continuing to exercise

jurisdiction over her minor child in a paternity action filed by the father, Alex

V. Mitchell. She contends New Jersey is the child’s home state for purposes

of the Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”),

as codified in section 61.501 et seq., Florida Statutes, thus jurisdiction lies in

the New Jersey family court in which an action over custody of the child was

previously filed. Concluding the trial court properly exercised jurisdiction, we

deny relief.

                               BACKGROUND

      The mother and father lived with the paternal grandparents in Florida

for several years, but, after the child was conceived, they moved to New

Jersey seeking the care of a particular obstetrician. The mother ultimately

gave birth in New York, and, shortly thereafter, the parties returned to Florida

with the child. Although their initial intention was to vacation, the couple

again took up residence with the paternal grandparents, this time for more

than six months. During that time, the mother returned to New Jersey on

multiple occasions to tend to her wellness center.

      The parties’ relationship eventually deteriorated, and the mother

returned to New Jersey with the child.          There, the mother sought an


                                        2
injunction for protection against domestic violence, and, within a week, the

father filed a paternity action in Miami-Dade County. The following day, the

mother filed a child custody case in New Jersey. She then filed a motion to

dismiss the paternity action pending in Miami-Dade County, contending New

Jersey had primary jurisdiction over the child under the UCCJEA. After

conducting a multi-day evidentiary hearing, the trial court denied the motion.

The instant petition ensued.

                         STANDARD OF REVIEW

      To the extent subject matter jurisdiction under the UCCJEA implicates

a question of law, we apply a de novo standard of review. N.B. v. Dep’t of

Child. of Fams., 274 So. 3d 1163, 1166 (Fla. 3d DCA 2019). Factual findings

supporting jurisdiction, however, are reviewed for competent, substantial

evidence. See Martinez v. Lebron, 284 So. 3d 1146, 1149 (Fla. 5th DCA

2019).

                               LEGAL ANALYSIS

      “Subject matter jurisdiction—the ‘power of the trial court to deal with a

class of cases to which a particular case belongs’—is conferred upon a court

by constitution or by statute.” Strommen v. Strommen, 927 So. 2d 176, 179

(Fla. 2d DCA 2006) (quoting Cunningham v. Standard Guar. Ins. Co., 630

So. 2d 179, 181 (Fla. 1994)). A court’s exercise of subject matter jurisdiction


                                      3
over interstate child custody disputes is determined by the UCCJEA, a

uniform law that has been adopted in some form by all states, except for

Massachusetts. 1 Linda D. Elrod, Child Custody Practice and Procedure §

3:8 (2021). The UCCJEA aims to avoid jurisdictional competition between

states or countries, promote interstate cooperation, avoid re-litigation of

another state’s custody decisions, and facilitate enforcement of another

state’s custody decrees. See § 61.502, Fla. Stat. (2021); N.J. Stat. Ann. §

2A:34-53 (West 2021).

      In 2002, the Florida Legislature adopted provisions of the UCCJEA, as

codified in chapter 61, Florida Statutes. See Steckler v. Steckler, 921 So. 2d



1
  The circuit courts of Florida are “superior courts of general jurisdiction, and
nothing is intended to be out of the jurisdiction of a superior court, except
that which specially appears so to be.” Curtis v. Albritton, 132 So. 677, 681
(Fla. 1931); see Art. V, § 5(b), Fla. Const.; § 26.012, Fla. Stat. As the United
States Supreme Court has noted:
       “Jurisdiction” refers to “a court’s adjudicatory authority.”
       Accordingly, the term “jurisdictional” properly applies only to
       “prescriptions delineating the classes of cases (subject-matter
       jurisdiction) and the persons (personal jurisdiction)” implicating
       that authority. . . . [W]e have encouraged federal courts and
       litigants to “facilitat[e]” clarity by using the term “jurisdictional”
       only when it is apposite.
Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160–61 (2010) (third
alteration in original) (quoting Kontrick v. Ryan, 540 U.S. 443, 455 (2004)).
Applying these principals, although some cases discuss the UCCJEA in
terms of circumscribing jurisdiction, the UCCJEA is more properly
understood as guiding a court’s exercise of existing jurisdiction. See, e.g.,
In re E.D., 812 N.W.2d 712 (Iowa 2012).

                                       4
740, 742 n.1 (Fla. 5th DCA 2006). 2 Pursuant to the initial child custody

provision of the UCCJEA, as set forth in section 61.514, Florida Statutes,

jurisdiction to determine initial custody matters is vested in the “home state”

of the child. 3 Arjona v. Torres, 941 So. 2d 451, 454 (Fla. 3d DCA 2006).

“Home state” is defined as “the state in which a child lived with a parent or a

person acting as a parent for at least [six] consecutive months immediately

before the commencement of a child custody proceeding.” § 61.503(7), Fla.

Stat.4     In computing the requisite six-month period, “[a] . . . temporary

absence of [a parent or person acting as a parent] is part of the period.” Id.;

N.J. Stat. Ann. § 2A:34-54 (West). Moreover, “[t]he state with home state

jurisdiction over the child has [jurisdictional] priority under the UCCJEA.”

Baker v. Tunney, 201 So. 3d 1235, 1237 (Fla. 5th DCA 2016); see also §

61.514, Fla. Stat.; N.J. Stat. Ann. § 2A:34-65 (West).

         Here, the facts adduced below support the determination the child lived

with his parents in Florida for more than six consecutive months, and

although the child was absent from the state at the time the initial paternity



2
  New Jersey’s version of the UCCJEA is codified in sections 2A:34-53 to 95
of the New Jersey Statutes Annotated.
3
  There is an exception for temporary emergency jurisdiction. See § 61.517,
Fla. Stat.
4
  The New Jersey statute contains an identical definition. See N.J. Stat. Ann.
§ 2A:34-54 (West).

                                        5
petition was filed, his father continued to live in Florida.       The mother,

however, contends she only extended her stay in Florida due to the global

COVID-19 pandemic and she was stymied in her efforts to renew her lease

in New Jersey. Although we appreciate the vastly divergent facts presented

by the parties below, as observed by the trial judge, “[t]he parties desires and

future plans, however, are immaterial to jurisdiction.” Further, the scope of

our review is constrained to determining whether the factual underpinnings

of the decision below are supported by competent, substantial evidence. In

this regard, “[i]t is not the function of the appellate court to substitute its

judgment for that of the trial court through re-evaluation of the testimony and

evidence from the record on appeal before it,” and the factual conclusions

below are amply supported. Shaw v. Shaw, 334 So. 2d 13, 16 (Fla. 1976).

      Finally, the record reflects that, once paternity testing was complete,

the New Jersey tribunal determined the child had resided in Florida for

eleven months preceding the filing of the petition. Consequently, it deferred

to the Florida court and declined to exercise further jurisdiction. See §

61.519(1) Fla. Stat. (“[A] court of [Florida] may not exercise its [home state]

jurisdiction . . . [if] a proceeding concerning the custody of the child had been

commenced in a court of another state [properly exercising] jurisdiction . . .

unless the proceeding has been terminated or is stayed by the court of the


                                       6
other state because a court of this state is a more convenient forum under s.

61.520.”); see also N.J. Stat. Ann. § 2A:34-70 (West).             Under these

circumstances, we conclude Florida retained “jurisdictional priority,” and the

trial court’s exercise of jurisdiction was proper. See § 61.514(1)(a), Fla. Stat.;

M.A.C. v. M.D.H., 88 So. 3d 1050, 1054 (Fla. 2d DCA 2012) (“[T]he home

state determination under section 61.514(1)(a) allows for Florida to exercise

jurisdiction if, at any time within the six months preceding the filing of the

petition, Florida qualified as the home state.”); Karam v. Karam, 6 So. 3d 87,

90 (Fla. 3d DCA 2009) (“Under the UCCJEA, jurisdictional priority lies in the

child’s home state.”). Accordingly, prohibition does not lie, and we deny the

petition.

      Petition denied.




                                        7